Pinnacle Group, LLC, et al. v. Victoria Kelly, No. 1232, Sept. Term, 2016
Opinion by Leahy, J.
                                     HEADNOTES
Employment Law > Maryland Wage Payment and Collection Law > Bona Fide
Dispute
In determining whether a bona fide dispute exists, a court considers “whether there was
sufficient evidence adduced to permit a trier of fact to determine that [the employer] did
not act in good faith when it refused to pay” the withheld wages. Admiral Mort., Inc. v.
Cooper, 357 Md. 533, 543 (2000).

Employment Law > Maryland Wage Payment and Collection Law > Bona Fide
Dispute
A person or entity doing business in Maryland must be aware of the requirements affecting
a Maryland business enterprise, including whether state and federal laws apply.

Employment Law > Maryland Wage Payment and Collection Law > Bona Fide
Dispute
Appellants avail themselves of the benefits of operating their business in this jurisdiction,
and along with that benefit, comes the responsibility to proactively conform to the
governing employment law.

Employment Law > Determination of Employer > Economic Reality Test
Critical to the determination of whether an individual is an employer is whether the
individual has the right “to control and direct the employee in the performance of the
work and in the manner in which the work is to be done.”

Employment Law > Determination of Employer > Economic Reality Test
The factors are “not to be applied mechanistically, and their general purpose must be
understood as ultimately assigning responsibility under the law.”

Employment Law > Maryland Wage Payment and Collection Law > Award of
Attorney’s Fees
In MWPCL cases, the Court of Appeals has approved the lodestar method, considered in
light of the Johnson v. Georgia Highway Express factors, as the presumptively
appropriate method for determining whether to award attorneys’ fees. Courts should
liberally exercise their discretion in favor of an award “unless the circumstances of the
particular case indicate some good reason why a fee award is inappropriate in that case.”

Employment Law > Maryland Wage Payment and Collection Law > Award of
Attorney’s Fees
A trial court must clearly articulate the factors and reasoning used to calculate the overall
figure so that an appellate court can adequately discern the soundness of the trial court’s
conclusion.
Employment Law > Maryland Wage Payment and Collection Law > Award of
Attorney’s Fees
Although we review for abuse of discretion, the trial court must explain its reasoning for
its determinations so that we can ascertain the validity of its decision on review.

Contracts > Contract Interpretation
Courts should refrain from considering outside evidence of prior statements or
understandings when interpreting a contract that contains an integration clause because the
clause indicates that the contract is the complete iteration of the parties’ agreement.
Circuit Court for Wicomico County
Case No. C13-0953




                                                 REPORTED

                                    IN THE COURT OF SPECIAL APPEALS

                                              OF MARYLAND

                                                   No. 1232

                                            September Term, 2016



                                       PINNACLE GROUP, LLC, et al.

                                                      v.

                                             VICTORIA KELLY



                                       Meredith,
                                       Leahy,
                                       Salmon, James P.
                                          (Senior Judge, Specially Assigned),

                                                    JJ.


                                             Opinion by Leahy, J.


                                       Filed: February 1, 2018
       The underlying attorneys’ fees litigation springs from the lawsuit filed in June 2013

by Victoria Kelly (“Appellee” “Ms. Kelly”), a home-health employee, in the Circuit Court

for Wicomico County against her employer, Pinnacle Group, LLC (“Pinnacle”), and its

sole owner, Anthony D’Antonio (collectively, “Appellants”). Ms. Kelly sued to recover,

inter alia, unpaid overtime wages, treble damages, and attorneys’ fees under the Maryland

Wage Payment & Collection Law, Md. Code (2008 Repl. Vol., 2012 Supp.), Labor &

Employment Article (“LE”), §§ 3–501 et seq. (“MWPCL”) and the Maryland Wage &

Hour Law, LE §§ 3–401 et seq. (“MWHL”).1 After a series of settlement negotiations,

litigation in two state trial courts, and a decision from this Court applying a Court of

Appeals’ ruling on the scope of the MWPCL, the parties settled Ms. Kelly’s claim for

$15,500. She then petitioned the circuit court for $146,987.66 in attorneys’ fees and

$2,851.40 in costs. After the circuit court awarded $49,250.00 in fees against Appellants,

they appealed to this Court. Ms. Kelly also filed a cross-appeal, contesting the court’s

reduction of her claimed attorneys’ fees. We have rephrased and consolidated the ten

issues presented by the parties into the following six:2


       1
        Citation to the 2012 Supplement reflects the statutes at the time the complaint was
filed. The current statutes are codified without change in the 2016 Replacement volume,
at Maryland Code (2016 Repl. Vol.), LE, §§ 3–401 et seq. and §§ 3–501 et seq.
       2
           Appellants phrased their questions presented as follows:

I.     “Did the trial court err in finding the settlement agreement entered into by Ms. Kelly
       and Appellants did not release Appellants from any and all claims made by Ms.
       Kelly, therefore precluding Ms. Kelly from seeking an award of attorney’s fees
       against Appellants?”

II.    “Did the trial court err in finding Ms. Kelly was not barred from seeking an award
Continued . . .

       of attorney’s fees and costs as res judicata because of Ms. Kelly’s dismissal of her
       suit against Appellants in the District Court for Wicomico County?”

III.   “Did the trial court err, as a matter of law, in awarding Ms. Kelly attorney’s fees,
       despite the trial court never having made the predicate finding that Appellants had
       violated the MWPCL?”

IV.    “Did the trial court err, as a matter of law, in finding Ms. Kelly was not paid
       overtime wages because of a bona fide dispute?”

V.     “Did the trial court err, as a matter of law, in finding that Mr. D’Antonio constituted
       Ms. Kelly’s employer and, therefore, is individually liable to Ms. Kelly under the
       MWPCL?”

VI.    “Did the trial court err in overlooking Ms. Kelly’s failure to establish the fees were
       necessary?”

VII.   “Assuming arguendo the trial court did not err, as a matter of law, in awarding Ms.
       Kelly attorney’s fees under the MWPCL, and further assuming Ms. Kelly
       established the fees were necessary, did the trial court abuse its discretion in denying
       Ms. Kelly’s request for an award of attorney’s fees and costs under the MWHL and
       granting Ms. Kelly an award of attorney’s fees under the MWPCL in the amount of
       $49,250.00?”

Ms. Kelly, in her cross-appeal, presented three questions for our review:

I.     “Whether the circuit court correctly determined that Ms. Kelly was entitled to
       reasonable attorneys’ fees following favorable rulings in this Court on her
       entitlement to overtime wages under the WPCL and in the circuit court on whether
       Appellants’ ignorance of the existence of Maryland law constituted a bona fide
       dispute, and a favorable settlement expressly providing that Ms. Kelly would
       petition for an award of attorneys’ fees?”

II.    “Whether the circuit court correctly found that D’Antonio, who solely owns
       Pinnacle and caused it to underpay Ms. Kelly through his total operational control
       of the business, was Ms. Kelly’s employer and therefore jointly and severally liable
       for attorneys’ fees?”

III.   “Whether the court improperly determined the amount of fees to be awarded when
       it failed to apply the governing legal standard in determining the reasonableness of
                                              2
       1. Did the Settlement Agreement preclude Ms. Kelly from seeking an award
          of attorneys’ fees against Appellants?

       2. Did res judicata bar Ms. Kelly’s petition for attorneys’ fees and costs
          associated with her MWHL claim, given the dismissal of Ms. Kelly’s suit
          on that claim in district court?

       3. Did the circuit court err in awarding attorneys’ fees associated with her
          MWHL claim without making the predicate finding that Appellants
          violated the MWPCL?

       4. Did the circuit court err in finding there was no bona fide dispute in
          Appellants’ failure to pay Ms. Kelly overtime wages?

       5. Did Mr. D’Antonio qualify as Ms. Kelly’s employer under the economic
          reality test so that he could be held jointly and severally liable for
          attorneys’ fees?

       6. Using the lodestar analysis, did the circuit court correctly determine that
          Ms. Kelly was entitled to attorneys’ fees and adequately calculate the fee
          award?

       On the first issue, we hold that the circuit court did not err in finding that the plain

language of the parties’ settlement agreement did not preclude Ms. Kelly from petitioning

for attorneys’ fees. Because the circuit court did not award any attorneys’ fees for Ms.

Kelly’s MWHL claim or the district court action, we need not decide whether res judicata

barred attorneys’ fees for those claims. In regard to the third and fourth issues on appeal,

the record reflects that the circuit court already made the predicate finding that there was

no bona fide dispute when it granted partial summary judgment on July 24, 2015, and


Continued . . .

       the fees requested, instead incorrectly applying a ‘proportionality’ analysis based
       on the ‘relatively modest’ amount in controversy rather than the correct ‘degree of
       success’ analysis, erroneously applied a billing notice requirement, and failed to
       award fees for work equally necessary to Ms. Kelly’s success and costs?”
                                              3
determined, properly, that Appellants withheld Ms. Kelly’s earned wages without a good

faith basis for doing so. We also conclude, in regard to the fifth issue raised, that the trial

court applied the economic reality test properly in determining whether Mr. D’Antonio was

Ms. Kelly’s employer and in deciding that he is jointly and severally liable for any

judgment against Appellants. Finally, while the circuit court did not abuse its discretion in

deciding to award fees, we hold that the court erred in failing to satisfactorily articulate its

reasoning for the amount awarded. Thus, we affirm all of the trial court’s decisions that

are properly before us on appeal, except that we remand for further proceedings on the

amount of attorneys’ fees awarded for the reasons explained below.

                                      BACKGROUND

                                 A. Ms. Kelly’s Employment

       Ms. Kelly worked as a companion care employee, a/k/a home healthcare worker,

for LifeMatters, an entity providing care for senior citizens and the disabled on Maryland’s

Eastern Shore and in Sussex County, Delaware. LifeMatters is owned by Pinnacle Group,

an umbrella company that has its principal place of business in Salisbury, Maryland. Mr.

D’Antonio wholly owns Pinnacle Group.

       For approximately eighteen months preceding Ms. Kelly’s suit, her work schedule

consistently pendulated between 97 hours of work one week and 88 hours the following

week. For those weekly hours worked in excess of 40 hours during this period, Appellants

did not pay Ms. Kelly an overtime rate of “time and a half” but instead paid only her

standard hourly wage.

       On at least two occasions, Ms. Kelly inquired about overtime pay and was informed

                                               4
that Pinnacle’s policy was that it did not pay overtime. Mr. D’Antonio later claimed in his

deposition that he believed Ms. Kelly was exempt from overtime regulations given the

application of federal law exempting home companion workers,3 and he did not consider

that Ms. Kelly may be entitled to overtime wages under Maryland law because of his belief

that federal law superseded Maryland’s law.

                           B. Ms. Kelly Sues to Recover Wages

       After learning that she was, in fact, entitled to overtime wages under Maryland law,

Ms. Kelly commenced the underlying suit in the Circuit Court for Wicomico County on

June 10, 2013, claiming violations of the MWHL and the MWPCL “stemming from

[Appellants’] willful failure to pay her all earned wages, including overtime wages[.]”4

Ms. Kelly sought return of the wages and overtime owed, plus treble damages. She also

asserted a claim of quantum meruit, seeking restitution or appropriate disgorgement of

Pinnacle’s profits. Finally, she requested an award of attorneys’ fees and costs.

       After receiving notice of Ms. Kelly’s suit, Mr. D’Antonio contacted counsel who

informed him that federal law did not preempt Ms. Kelly, and other companion care


       3
          See Fair Labor Standards Act, 29 U.S.C. §§ 201–219 (2012). The Act requires
that, for each hour worked in excess of 40 hours per week, employees are paid at least one
and one-half times their regular rate; however, § 213(a)(15) exempts from “any employee
employed in domestic service employment to provide companionship services for
individuals who (because of age or infirmity) are unable to care for themselves[.]”
       4
         At the time that Ms. Kelly filed her suit, this Court had held that the MWPCL only
provided a right of action to an employee whose employer failed to pay on a set schedule
or failed to pay in advance when payday was on a non-workday. Marshall v. Safeway,
Inc., 210 Md. App. 545, 568-69 (2013). The Court of Appeals rejected that interpretation
in 2014, ruling that employees have a cause of action when the employer does not pay
wages lawfully due. Marshall v. Safeway, Inc., 437 Md. 542, 561-62 (2014).
                                              5
workers employed by his companies, from Maryland’s overtime wage requirements.

Nevertheless, Appellants filed their joint Answer on August 9, 2013, in which they asserted

a general denial to all of Ms. Kelly’s allegations along with the affirmative defenses of

payment and statute of limitations.

       Roughly six weeks later, on September 26, 2013, the parties met in Baltimore for a

settlement conference. At the meeting, Appellants agreed to furnish certain documents,

including Pinnacle’s financial statements and tax returns. Ms. Kelly’s counsel sent a letter

to Appellants on October 9, informing them that Ms. Kelly had not yet received the

documents (which were also responsive to Ms. Kelly’s discovery requests) and informing

Appellants that Ms. Kelly’s counsel now represented Rhonda Russell, another LifeMatters

employee who also did not receive overtime compensation.

       On October 16, 2013, Appellants’ counsel unilaterally tendered two checks,

enclosed in a letter to counsel for Ms. Kelly and Ms. Russell. The letter stated, “I also

enclose a check from Mr. D’Antonio to Ms. Kelly, in the amount of $15,067.21, which is

the amount of overtime Mr. D’Antonio has determined to have been uncompensated.” The

letter also contained the explanation that “[t]he gross amount of overtime compensation

due . . . would be . . . $21,413.25 in the case of Ms. Kelly. I have enclosed a statement

detailing the withholdings taken from both checks.” Included along with the checks was a

draft stipulation to dismiss the claims with prejudice. Ms. Russell accepted the check, but

counsel returned Ms. Kelly’s check, asserting that payment did not make her whole and

that damages and attorneys’ fees remained viable claims. On November 7, 2013, after

receiving verification from Appellants’ counsel that accepting the check would not release

                                             6
her claims, Ms. Kelly accepted her check. Appellants then filed an Amended Answer on

the same day, in which they added the affirmative defense of accord and satisfaction.

                                          C. Attorneys’ Fees

       Still not in receipt of the requested financial documents, on November 8, Ms.

Kelly’s counsel sent another letter, stating that “[i]t is necessary to know the health and

profitability of our clients’ employers, in order to assure that damages are awarded in [sic]

amount that actually would have some deterrent effect.” On the same day, Appellants filed

discovery requests that included an interrogatory seeking information regarding the fee

agreement between Ms. Kelly and her counsel. Ms. Kelly’s counsel objected because “it

seeks information that is irrelevant . . . at this stage[.]”

       On December 17, 2013, Ms. Kelly’s attorneys were set to begin depositions when

they transmitted a “time-limited settlement demand” on her behalf because they were at a

tipping point of putting “significant attorney time” into the litigation and noted that a “trial

will increase the amount of fees exponentially.” After not receiving a response, Ms. Kelly

amended her complaint to include Ms. Russell’s claims. Subsequently, Ms. Kelly’s

attorneys deposed several parties, including Mr. D’Antonio’s accountant, Sherry Sadler,

who testified that while learning payroll, she was informed by an outside accountant that

home healthcare workers were exempt from overtime requirements.

       On January 2, 2014, Appellants’ counsel requested the hourly rates, total hours, and

total billings of Ms. Kelly’s attorneys with whom they had been dealing in exchange for

not filing a motion compelling production of those documents. One of Ms. Kelly’s

attorneys responded that her rate is $240 an hour, that she had spent roughly 69.25 hours,

                                                 7
and that she had yet to bill; further, she responded that the other attorney’s rate was $250

an hour, but she could only approximate his hours because he was out of the country.

                       D. Prior Appeal and State District Court Action

       On January 16, 2014, Appellants moved for summary judgment in the circuit court,

arguing that the MWPCL did not concern the amount of wages payable, but rather, the duty

to pay wages due on a regular basis. They claimed that Ms. Kelly failed to state a claim

upon which relief could be granted because the MWPCL did not provide for the recovery

of unpaid overtime wages. Appellants further argued that Ms. Kelly could not recover

damages under LE § 3–507.2(b), infra, which allows for the recovery of up to three times

the wages owed if the wages were not withheld as a result of a bona fide dispute. They

claimed that such a dispute did exist since they had a good faith basis for withholding Ms.

Kelly’s overtime wages—their belief that federal law, which exempted home healthcare

workers from overtime pay requirements, preempted Maryland law, which did not exempt

those workers. Mr. D’Antonio “honestly never looked into” whether that belief was

correct; instead, he simply relied on that interpretation from “someone else”. Finally,

Appellants claimed that Ms. Kelly’s MWHL claim was satisfied since they paid her in full

for all unpaid overtime wages.

       Ms. Kelly filed her motion for partial summary judgment the next day, arguing that

Appellants’ ignorance of the law did not create a bona fide dispute. She claimed that

judicial recognition of “willful ignorance” as constituting a bona fide dispute would

“incentivize employers to wear blinders rather than comply with their legal obligations.”

       On February 26, 2014, the circuit court granted summary judgment to Appellants

                                             8
on the MWPCL claim. The circuit court found that, under the Court of Appeals’ holding

in Friolo v. Frankel, 373 Md. 501, 513 (2003), Ms. Kelly’s claim was not viable because

the MWPCL only “concerns the duty to pay whatever wages are due on a regular basis and

to pay all that is due following termination of the employment.” As a result of the dismissal

of her MWPCL claim, the circuit court dismissed her MWHL claim because it was “at

most, $4,000.00 at issue[]” and thus did not satisfy the amount in controversy required for

the circuit court’s jurisdiction.5 The court then denied Ms. Kelly’s motion for partial

summary judgment.

       On February 28, 2014, Ms. Kelly filed suit in the District Court of Maryland for

Wicomico County on the MWHL claim that was dismissed by the circuit court. (Civil

Action No. 020300015252014). Ms. Kelly alleged that the check she received in October

2013 did not fully compensate her for her unpaid regular and overtime wages and that

Appellants still owed her $2,500.00 in unpaid wages and $1,700.00 in interest plus

attorneys’ fees and costs. Ms. Kelly contended that these unpaid wages included “pre and

post scheduled shift work and compensable travel time.” In addition, Ms. Kelly alleged

that Appellants breached their employment contract, resulting in economic injury, and

again alleged quantum meruit.

       On the same day that she filed suit in district court, Ms. Kelly challenged the circuit


       5
         In Peters v. Early Healthcare Giver, Inc., 439 Md. 646 (2014), the Court of
Appeals clarified the difference between—and interrelatedness of—the MWPCL and
MWHL: “The [M]WHL aims to protect Maryland workers by providing a minimum wage
standard. The [M]WPCL requires an employer to pay its employees regularly while
employed, and in full at the termination of employment. Read together, these statutes allow
employees to recover unlawfully withheld wages[.]” Id. at 653.
                                              9
court’s decision on the MWPCL in an appeal to this Court.6 The same MWPCL issues

were pending in the Court of Appeals, which then decided Peters v. Early Healthcare

Giver, Inc., 439 Md. 646 (2014) and Marshall v. Safeway Inc., 437 Md. 542 (2014). In

Marshall, the Court of Appeals held that the MWPCL provides a cause of action for

wrongfully withheld wages, including overtime, 437 Md. at 560, and subsequently, in

Peters, the Court reiterated, “Without a doubt, [Plaintiff] has a right to bring a private cause

of action under the WPCL to recover any unlawfully withheld overtime wages.” 439 Md.

at 654-55. Consistent with those decisions, we held in Kelly v. Pinnacle Group, LLC, No.

2641, September Term 2013, slip op. at 10-12 (filed Jan. 26, 2015) (unreported), that Ms.

Kelly had a cause of action under the MWPCL and reversed the circuit court’s grant of

summary judgment to Appellants.

       We did not decide, however, whether a bona fide dispute existed for Appellants’

failure to pay Ms. Kelly overtime wages. The circuit court had dismissed Ms. Kelly’s

motion for partial summary judgment as moot, and therefore, did not make any factual

findings. Because we could not review the issue of whether a bona fide dispute existed,

we allowed Ms. Kelly’s claim to proceed, giving instructions to the circuit court that the

determination of whether a dispute existed “may require specific factual findings” and that

if the factfinder found there was no dispute, the parties could proceed to damages.




       6
        Kelly v. Pinnacle Group, LLC, No. 2641, September Term 2013 (filed Jan. 26,
2015) (unreported). Ms. Kelly later moved to stay the district court suit because of her
pending appeal, which the district court granted.
                                              10
       E. Partial Summary Judgment, Settlement, and Petition for Fees and Costs

       On remand in the circuit court, Ms. Kelly renewed her motion for partial summary

judgment, in which she alleged that Appellants’ failure to pay her overtime wages was not

the result of a bona fide dispute. On June 4, 2015, the court heard arguments as to whether

there was a bona fide dispute and held the matter sub curia. In a written opinion dated July

24, 2015, the circuit court found that, in light of Peters, Appellants did not have a “good

faith basis” for refusing to compensate Ms. Kelly for overtime wages. Instead, the circuit

court found that Appellants did not exercise due diligence as they failed to consult counsel

or research whether Maryland law would still apply in light of conflicting federal law. The

court stated the following:

       This is not a case where [Appellants] exercised due diligence to ascertain the
       obligations imposed by Maryland law. To the contrary, [Appellants] neither
       researched, nor sought legal advice, as to Maryland law governing overtime wages
       for [Ms. Kelly] or her co-workers. Nor did [Appellants] research, or seek legal
       advice, as to the relationship between State and Federal law on the issue of payment
       of overtime wages to home healthcare workers. Rather, [Appellants], without
       making any reasonable effort to know and abide by Maryland law, simply denied
       the wage claim of [Ms. Kelly]. . . . [Appellants] chose deliberate ignorance over due
       diligence. Given those facts, this Court cannot find a good faith basis for denying
       the claim for overtime wages.

       The court also noted Mr. D’Antonio’s deposition testimony, in which he stated that

he “honestly never looked into it.” As a result, the court concluded, deliberate ignorance

of Maryland law could not constitute a bona fide dispute and granted Ms. Kelly’s motion

for partial summary judgment.

       The circuit court’s ruling appears to have been the impetus for renewed settlement

negotiations. The parties informed the court on November 19, 2015 that they settled Ms.


                                            11
Kelly’s claims, and on November 23, 2015, the court removed the pre-trial conference and

trial dates. In the preamble of the Settlement Agreement, the parties noted that Ms. Kelly’s

suit in the circuit court sought unpaid wages and damages resulting from violations of the

MWPCL and MWHL and that they agreed to settle that suit. Ms. Kelly received $15,500,

in addition to the $15,067.21 paid in October 2013. Out of the $15,500, $2,200 was for

wages while $13,300 was for non-wage damages.             The parties noted several times

throughout the Agreement that Ms. Kelly maintained her right to petition the court for

attorneys’ fees and costs. Ms. Kelly exercised that right two months later, on January 22,

2016, by filing her Petition for Fees and Costs. Her petition, inclusive of both her MWPCL

and MWHL claims, requested attorneys’ fees for $146,987.66, representing a deduction

from fees incurred in the amount of $194,142.85, and also sought costs of $2,851.40. This

request included the fees and costs for her protective action in the district court as well as

her appeal on the scope of the MWPCL. The circuit court issued its decision on July 21,

2016. Since the parties settled prior to the court’s consideration of whether Appellants

violated the MWHL, the court found that it could only award attorneys’ fees pursuant to

the MWPCL. As a result, the court found that Ms. Kelly was entitled to $49,250.00 in

attorneys’ fees under the MWPCL and also found that Mr. D’Antonio was Ms. Kelly’s

employer for individual liability purposes.

       Appellants filed a timely appeal to this Court on August 19, 2016. One week later,

Ms. Kelly noted her cross-appeal.




                                              12
                                       DISCUSSION

                                             I.

                          THE SETTLEMENT AGREEMENT

       Appellants’ first contention on appeal is that the Settlement Agreement prohibited

Ms. Kelly from seeking attorneys’ fees. Appellants acknowledge that Section 2.1 of the

Agreement allows Ms. Kelly to petition the court for attorneys’ fees and costs but argue

that Section 4 releases them “from those claims arising out of, or in any way relating or

pertaining to, wages claimed to be or actually owed for work performed.” They claim that

Ms. Kelly cannot get attorneys’ fees because LE § 3-507.2(b) first requires a finding by

the court that an employer withheld wages in violation of the statute and that cannot occur

because the terms of the Agreement denied all liability.

       Ms. Kelly responds that no such waiver occurred because the Agreement’s language

in Sections 2.1, 2.4, and 2.5 is clear and unambiguous in preserving her right to petition for

attorneys’ fees, and thus, we must presume the parties meant what they expressed. Ms.

Kelly maintains that Section 4 is a general waiver that does not limit her ability to seek

attorneys’ fees and notes that Appellants further assented to her right to petition when they

submitted a letter to the court agreeing to submit the question of attorneys’ fees and costs

to the court.

       Settlement agreements are subject to the same general rules of construction that

apply to other contracts. O’Brien & Gere Eng’rs, Inc. v. City of Salisbury, 447 Md. 394,

421 (2016). The basic precept of contract interpretation is to contemplate and effectuate

the parties’ intentions. Id. (citation omitted). We will not displace an objective reading of

                                             13
the contract with one party’s subjective understanding. Auction & Estate Representatives,

Inc. v. Ashton, 354 Md. 333, 341 (1999) (citations omitted). We construe the contract in

its entirety, Maslow v. Vanguri, 168 Md. App. 298, 318 (2006) (citation omitted), but when

a general provision seemingly conflicts with a specific provision, we will give effect to the

specific provision. Heist v. Eastern Sav. Bank, FSB, 165 Md. App. 144, 151 (2005)

(citation omitted).

       The Agreement contains three provisions, all located in Section 2, that specifically

address Ms. Kelly’s ability to petition the Court for attorneys’ fees:

       2.1    In consideration for the mutual promises contained in this Agreement,
       Defendants agree to pay Plaintiff a total of $15,500.00 to settle all claims
       alleged in the Lawsuit, except Plaintiff’s claims for attorneys’ fees and costs.

                                         ***

       2.4   The Parties have agreed that Plaintiff will petition the Court for an
       award of attorneys’ fees and costs[.]

       2.5    Plaintiff accepts the Settlement Payments made and to be made
       hereunder and the right to petition the court for fees and costs, provided
       herein, as consideration in full and complete satisfaction and release of
       claims alleged in the Lawsuit and/or covered in this Agreement.

(Emphasis added).

       The parties also stipulated to one provision that provides a general waiver of liability

and a release of claims. That section, Section 4.1, states the following:

       Plaintiff . . . fully, finally, and forever, settles, waives, releases, and
       discharges Defendants . . . from those claims arising out of, or in any way
       relating or pertaining to, wages claimed to be or actually owed for work
       performed for Defendants that Plaintiff had, now has, or may have from the
       beginning of time up through the effective date of this Agreement, including,
       but not limited to, claims under the Federal Fair Labor Standards Act, 29
       U.S.C. § 201 et seq. (“FLSA”), the MWHL, and the MWPCL.

                                              14
       Based on a plain reading of the Agreement, the only interpretation that effects the

parties’ intent without rendering the specific provisions surplusage is that the parties agreed

Ms. Kelly would retain the right to petition for attorneys’ fees and costs.            Such a

construction was not only contemplated by the parties, as evidenced by the multiple

sections, but also aligns with the principle of ejusdem generis. That canon provides that,

where specific words are followed by a general term, the general term will be read narrowly

because of the specific items enumerated. See Ejusdem Generis, Black’s Law Dictionary

(10th ed. 2014). Here, the provisions in Section 2 of the Agreement state unambiguously

that the right of Ms. Kelly to petition for costs and fees is not waived, and those sections

therefore have priority over the general language found in Section 4.1. See Heist, 165 Md.

App. at 151.

       We conclude that Ms. Kelly did not waive her right to petition for costs and fees,

and the general waiver in Section 4.1 must be read subordinate to those preceding sections

that permitted her to do so. Section 4.1 neither states expressly nor contemplates implicitly

a subversion of the objective reading of the Agreement that allows Ms. Kelly to seek

attorneys’ fees and costs. A contrary interpretation would render superfluous the specific

sections and would clearly contravene the parties’ intent. We presume that the parties

meant what they agreed to and will enforce the Agreement as such. See Ashton, 354 Md.

at 340-41.




                                              15
                                            II.

                                      RES JUDICATA

       Appellants next argue that the doctrine of res judicata precludes Ms. Kelly from

receiving attorneys’ fees for her MWHL claim in district court because she voluntarily

dismissed, with prejudice, that suit three days before the hearing in circuit court on her

Petition for Attorneys’ Fees. Appellants assert that this dismissal constituted a final

judgment on Ms. Kelly’s claim in the district court and therefore, precluded her from re-

litigating any claim that was or could have been asserted in the district court proceeding—

including her claim for attorneys’ fees in that suit.

       Ms. Kelly refutes Appellants’ res judicata argument, contending that the doctrine

does not apply to bar her claim for attorneys’ fees from her district court suit because she

filed that suit to protect her MWHL claim in the event that her appeal on the MWPCL

claim failed. Ms. Kelly further notes that she only dismissed that district court action after

she succeeded on her appeal, obtained summary judgment on the bona fide dispute issue,

and settled the merits of her case, “explicitly reserv[ing] the issues of attorneys’ fees.”

       Appellants’ argument is cut short—full stop—by the fact that the circuit court did

not award any attorneys’ fees for the MWHL claim or the district court action. In the

court’s July 21, 2016 opinion and order, from which Appellants filed the instant appeal,

the court explained as follows:

       As discussed above, this Court has made a finding that Defendants withheld
       the wages of Plaintiff in violation of the [MWPCL], which triggers the
       granting of an award in favor of Plaintiff under the [MWPCL, LE § 3-
       507.2(b)]. However, the Wages and Hour Law provides that, ‘if a court
       determines that an employee is entitled to recovery, under the statute, the

                                              16
       court shall award to the employee reasonable counsel fees and other costs.’
       [MWHL, LE § 3-427(d)(1)(iii)]. This case is unique in that it settled
       before the Court had an opportunity to make a finding that Plaintiff was
       entitled to recovery under the [MWHL]. Therefore, the Court has made
       the requisite finding required under the [MWPCL], which gives the
       Court discretion in determining whether counsel fees are to be awarded.
       However, the Court has not made the requisite finding to grant relief
       sought under the [MWHL].

(Emphasis added). Apparently recognizing, among other things, that the action filed by

Ms. Kelly in the district court in 2014 concerned only her MWHL claim, the court below

did not include attorneys’ fees for that action in its award.

       After careful consideration of all of the facts and evidence provided, the
       Court finds that Plaintiff’s counsel shall be compensated for all fees incurred
       by all attorneys during the period of February 22, 2013 through October
       25, 2013, during which time, the initial client intake interview was completed
       and the first settlement check was tendered by the Defendants. This totaled
       52.3 hours. . . . The Court further finds that the Plaintiff shall also be
       compensated for additional settlement efforts, which totaled 33.4 hours
       and appellate services provided, which totaled 111.3 hours.

(Emphasis added). Appellants’ res judicata argument is a non sequitur to the foregoing

fee award. Indeed, the fees ultimately awarded included attorney hours incurred before

filing either complaint, as well as time spent on appellate services and settlement efforts

related to the circuit court action, which, as the court explained, decided only the MWPCL

claim. Accordingly, because the circuit court determined that it would not award counsel

fees under the MWHL and because it did not award any attorneys’ fees for the district court

action, we need not examine whether Ms. Kelly’s dismissal of the district court action

barred the attorneys’ fees awarded in this case.




                                              17
                                             III.

                                 PREDICATE FINDING

       Appellants next contend that the circuit court was required to make the “predicate

finding” that they had violated the MWPCL. Appellants continue that, because the circuit

court failed to make the requisite finding that Ms. Kelly was entitled to recovery under the

MWPCL, the trial court erred in awarding attorneys’ fees to Ms. Kelly under the MWPCL.

       The decision on the merits of Ms. Kelly’s MWPCL claim was made on July 23,

2015. In its written opinion of that date, the circuit court found that “the undisputed

material facts establish that (1) [Ms. Kelly] was entitled to overtime wages, (2) [Appellants]

deliberately failed to pay those wages, (3) [Appellants] lacked a good faith basis for

denying the wage claims of [Ms. Kelly], and (4) there was no bona fide dispute between

the parties as to whether the overtime wages were due and owing.” The court made the

requisite finding under LE § 3-507.2 for purposes of a violation of LE § 3-502 or LE § 3-

505,7 and concluded that “there was no bona fide dispute between the parties, and [Ms.

Kelly] is entitled to partial summary judgment as a matter of law.”

       In the circuit court’s July 21, 2016 opinion and order on the Petition for Attorneys’

fees, the court reiterated that the only issue it was deciding was the award of attorneys’ fees



       7
        In Peters, the Court of Appeals said, “The [M]WPCL requires an employer to pay
its employees regularly while employed[,]” and that the MWPCL’s “principal purpose was
to provide a vehicle for employees to collect, and an incentive for employers to pay, back
wages.” 439 Md. at 653 (citing Battaglia v. Clinical Perfusionists, Inc., 338 Md. 352, 364
(1995)). The Court explained that employees can use the MWPCL to recover overtime
wages. Id. at 653-54. See also Marshall, 437 Md. at 559-62 (providing an historical
overview of the MWPCL’s development to provide a private cause of action).
                                              18
under the MWPCL based on the fact that “the Court has made the requisite finding required

under the [MWPCL], which gives the Court discretion in determining whether counsel fees

are to be awarded.” We conclude that Appellants’ contention that the circuit court failed

to make the predicate finding to support the award of attorneys’ fees under the MWPCL is

without merit.

                                              IV.

                                  BONA FIDE DISPUTE

       After asserting that the circuit court failed to make the predicate finding that there

was no bona fide dispute under LE § 3-507.2(b), Appellants, alternatively, cite to the circuit

court’s July 23, 2015 decision and contend that the court ignored evidence and

misinterpreted case law in determining that the failure to pay overtime wages did not result

from a bona fide dispute. Ms. Kelly maintains, however, that the issue is precluded because

it was resolved when Appellants “‘agreed to settle the Lawsuit on the terms and conditions

set forth in’” the Agreement. The parties accepted the circuit court’s ruling by stating in

the Agreement that negotiations were based on “‘the Court’s prior rulings[.]’” Ms. Kelly

argues that, notwithstanding preclusion of this issue, Appellants’ argument would still fail

because the circuit court found that Appellants acted in deliberate ignorance of the law

without a genuine basis for doing so, and such a basis is required to constitute a bona fide

dispute. Ms. Kelly concludes that upon making this finding, the circuit court appropriately

exercised its discretion that Ms. Kelly is entitled to attorneys’ fees.

                    A. Incorporation into the Settlement Agreement

       We first address Ms. Kelly’s argument that the terms of the Settlement Agreement

                                              19
prevent Appellants from challenging the circuit court’s grant of partial summary judgment.

Appellants, in their reply, declare that the Agreement merely highlights that the parties

relied on all of the prior proceedings when negotiating, and therefore, they are not

precluded from challenging the circuit court’s decision.

       To determine whether the court’s decision is part of the Agreement, we must

determine whether the Agreement incorporated that decision by reference. As explained

in Section I, supra, our goal in interpreting a contract is to understand and effectuate the

intention of the parties. Kasten Constr. Co. v. Rod Enterprises, Inc., 268 Md. 318, 328

(1973). One way to accomplish this is to interpret the contract’s language as a reasonable

person would have interpreted the contract at the time of its effectuation. General Motors

Acceptance Corp. v. Daniels, 303 Md. 254, 261 (1985).

       Maryland courts generally recognize the doctrine of integration. Hovnanian Land

Inv. Grp., LLC v. Annapolis Towne Ctr. at Parole, LLC, 421 Md. 94, 126 (2011). Courts

should refrain from considering outside evidence of prior statements or understandings

when interpreting a contract that contains an integration clause because the clause indicates

that the contract is the complete iteration of the parties’ agreement. See id. (citations

omitted). Under the integration doctrine, then, when an agreement purports to be the final

agreement between the parties, only those terms control and preclude consideration of

extrinsic evidence.

       Incorporation by reference is a method of contract drafting such that where a

subsequent document references a previous document, it incorporates that previous

document into the subsequent. “[I]t simply means that the earlier document is made a part

                                             20
of the second document, as if the earlier document were fully set forth therein.” Hartford

Acc. & Indem. Co. v. Scarlett Harbor Assoc. Ltd. P’ship, 109 Md. App. 217, 292 (1996)

(citations omitted). “‘It is settled that where a writing refers to another document that other

document, or so much of it as is referred to, is to be interpreted as part of the writing.’”

Wells v. Chevy Chase Bank, F.S.B., 377 Md. 197, 229 (2003) (quoting Ray v. William G.

Eurice & Bros., Inc., 201 Md. 115, 128 (1952)).

       Section 5.3 of the Agreement states, “Entire Understanding. This Agreement

constitutes the entire understanding and agreement between the Parties and all prior and

contemporaneous negotiations and understandings between the Parties shall be

deemed merged into this Agreement.” (Emphasis added). This is an integration clause

that precludes a factfinder from considering provisions not in the Agreement. We therefore

consider only what the language of the document says.

       The issue, then, is whether the Agreement incorporated the circuit court’s grant of

Ms. Kelly’s motion for partial summary judgment that a bona fide dispute did not exist.

To support her contention that the decision is incorporated, Ms. Kelly points to Section 1.2

of the Agreement, which states in part, “Relying on their fact investigations, discovery

responses, legal analyses, and the Court’s prior rulings, the Parties have engaged in

significant arm’s length settlement negotiations.” Although this sentence hints at the

circuit court’s finding that there was no bona fide dispute, it simply informs us that the

parties may have considered it when formulating strategy for negotiations. Such language

is insufficient to incorporate that finding into the Agreement, especially since “all prior and

contemporaneous negotiations and understandings between the Parties” were “merged into

                                              21
this Agreement.”

       In light of this clause, a reasonable person would not read such indirect and broad

language as incorporating the circuit court’s specific ruling into the Agreement. See

Hartford, 109 Md. App. at 291-92. Section 5.3 of the Agreement clearly indicates an intent

to integrate all previous negotiations. Ms. Kelly’s interpretation of Section 1.2 would

effectively interpret the Agreement “in a manner in which a meaningful part of the

[A]greement is disregarded.” See id. at 293. We cannot contravene the “clear and

unambiguous language” so as to interpret the Agreement based simply on what Ms. Kelly

may have “thought the [A]greement meant or intended it to mean.” See id. at 291 (quoting

Bd. of Trs. of State Colls. v. Sherman, 280 Md. 373, 380 (1977)). Therefore, as the circuit

court’s judgment was not incorporated into the Agreement, we hold that the Agreement’s

integration clause does not preclude Appellants from challenging that judgment on appeal.

                      B. The Grant of Partial Summary Judgment

       Turning to the merits of Appellants’ fourth issue, Appellants suggest that the onus

was on Ms. Kelly to persuade her employer on the requirements of the overtime wage laws

because “[i]f [she] sought to tax her employer with penalties and costs for having resisted

her legitimate claims in a manner that is not ‘bona fide,’ then she should have informed

Appellants of those claims sufficiently to expose to a reasoning mind, actuated by good

will, the fallacy of resistance.” Thus, “because Ms. Kelly never gave Appellants the chance

to correct what she had learned was a mistake, she should not be awarded attorney’s fees

and costs on the theory Appellants had willfully adhered to a position they knew to be

wrong.” Appellants point to dicta in Peters that “[a]n incorrect legal belief, such as federal

                                             22
preemption, may form the basis of a legitimate bona fide dispute.” 439 Md. at 659 n.12.

       Ms. Kelly focuses on the circuit court’s reasoning for granting her partial summary

judgment. Ms. Kelly reiterates that Appellants conducted an “ostrich-like approach” to the

performance of their legal obligations and presses that the circuit court’s decision was

correct as a matter of law because “deliberate ignorance over due diligence” cannot

constitute a bona fide dispute.

       A court must grant a motion for summary judgment in favor of the moving party

when there is no genuine issue of material fact and the court determines that the party is

entitled to judgment as a matter of law. Md. Rule 2-501(f). “In determining whether a fact

is material,” the Court of Appeals “ha[s] said that ‘a dispute as to facts relating to grounds

upon which the decision is not rested is not a dispute with respect to a material fact and

such dispute does not prevent the entry of summary judgment.’” Barclay v. Briscoe, 427

Md. 270, 281 (2012) (quoting O’Connor v. Balt. Cty., 382 Md. 102, 111 (2004); emphasis

in original). Whether summary judgment was proper is a question of law, which we review

de novo. Poole v. Coakley & Williams Const., Inc., 423 Md. 91, 108 (2011) (citation

omitted). In doing so, we construe the record in a light most favorable to the non-moving

party and thereby interpret any inferences drawn from the record against the moving party.

Jurgensen v. New Phoenix Atl. Condo. Council of Unit Owners, 380 Md. 106, 114 (2004).

       If “a court finds that an employer withheld the wage of an employee in violation of

[the MWPCL] and not as a result of a bona fide dispute,” it may order an award “not

exceeding 3 times the wage, and reasonable counsel fees and costs.” LE § 3-507.2(b). The

Court of Appeals in Peters reiterated its definition of a bona fide dispute: “‘a legitimate

                                             23
dispute over the validity of the claim or the amount that is owing []’ where the employer

has a good faith basis for refusing an employee’s claim for unpaid wages.” 439 Md. 646,

657 (2014) (citing Admiral Mort., Inc. v. Cooper, 357 Md. 533, 543 (2000)).               In

determining whether a bona fide dispute exists, a court considers “whether there was

sufficient evidence adduced to permit a trier of fact to determine that [the employer] did

not act in good faith when it refused to pay” the withheld wages. Admiral Mort., 357 Md.

at 543.

          The court’s inquiry therefore focuses on “the employer’s ‘actual, subjective belief

that the party’s position is objectively and reasonably justified.’” Peters, 439 Md. at 657

(quoting Barufaldi v. Ocean City, Md. Chamber of Commerce, Inc., 206 Md. App. 282,

293 (2012) (“Barufaldi II”)). As such, the employer has the initial burden to produce

evidence of a subjective belief purporting to create a bona fide dispute. Id. at 658-59. The

burden then shifts to the employee to refute the employer’s evidence. Id. Ultimately, we

must decide whether Appellants’ mistaken belief that federal law preempted state law,

making Ms. Kelly exempt from overtime requirements, constituted a bona fide dispute

under the MWPCL. We note that the parties do not contend that the fact that Appellants’

had a mistaken belief of the law was a material fact genuinely in dispute.

          In their memorandum opposing Ms. Kelly’s motion for partial summary judgment,

Appellants argued that they acted solely in good faith arising from their “reasonable belief”

that federal law preempted Maryland law.           For support, Appellants noted that they

continued to use the previous owner’s Employee Handbook and forms that stated workers

were exempt under federal law and were advised by Mr. D’Antonio’s accountant, who was

                                              24
informed by an outside accountant while learning payroll that companion care workers

were exempt. Appellants stated that they had no reason to question their understanding

because, prior to Ms. Kelly, no one had complained of not receiving overtime pay.

       In support of her motion for partial summary judgment, Ms. Kelly first noted that

ignorance of the law cannot create a bona fide dispute. She claimed that Appellants

essentially remained deliberately ignorant by never looking into whether Maryland had an

applicable law or whether such a law would apply despite contrary federal law. Further,

Mr. D’Antonio admitted that he never investigated whether the Employee Handbook

would conform to such a state law. Ms. Kelly then relied on a Supreme Court decision

regarding the Fair Debt Collection Practices Act that “an act may be ‘intentional’ for

purposes of civil liability, even if the actor lacked actual knowledge that [the] conduct

violated the law.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S.

573, 582-83 (2010).

       We find Roy v. County of Lexington, South Carolina, 141 F.3d 533 (4th Cir. 1998),

the decision cited in the dicta of Peters, helpful in our analysis. In that case, a county’s top

officials convened a meeting where the county’s labor attorney informed them that they

could pay EMS workers under a certain subsection of the FLSA, that they could increase

the number of hours required before overtime pay applied, and that they could dock certain

hours for meals and sleep from compensable hours.             Id. at 537.    The county then

implemented these suggestions into the overtime policy. Id. The workers filed suit, and

on appeal, the Fourth Circuit considered whether the district court erred in failing to award

the EMS workers liquidated damages under the FLSA. Id. at 548. The two reasons upon

                                              25
which the Court upheld the district court’s finding of good faith on the part of the county

were that it relied on its attorney’s counsel, even though that counsel was incorrect, and

that it made “ongoing modification of its compensation structure to accommodate changes

in the Act.” Id. at 549.

       Returning to the present case, we find that Appellants’ reliance on an outside

accountant’s incorrect advice is easily distinguishable from the county’s reliance on its

attorney in Roy. In that case, the county proactively sought to comply with the FLSA by

consulting its labor attorney on changes in employment laws. Roy, 141 F.3d at 549. Here,

however, Appellants took no action to ensure their policies were legally correct. They did

not seek the advice of their counsel—even after Ms. Kelly put her employer on notice by

her questions. According to the complaint, on at least two occasions before she filed suit,

Ms. Kelly called the office and inquired about overtime and was informed that Pinnacle

did not pay overtime. Appellants made no attempt to learn whether Maryland law still

applied in light of contrary federal law or if it imposed any duties regarding overtime

wages. Instead, Appellants passively accepted an off-the-cuff answer by an outside

accountant providing training to a new hire and perpetuated incorrect legal statements by

adopting a previous owner’s employment policies. At least twice, Ms. Kelly asked

Appellants about overtime, yet Appellants said she was exempt even though they “honestly

never looked into it.” (Emphasis added).

       Roy is also distinguishable because the county in that case actively sought to update

its policies to accommodate legal changes; whereas here, Appellants wholly failed to make

any effort to determine if Maryland law could affect its business. A person or entity doing

                                            26
business in Maryland must be aware of the requirements affecting a Maryland business

enterprise, including whether state and federal laws apply.        Furthermore, it is the

employer’s obligation to remain informed, and an employer cannot rely on aggrieved

employees to inform them of the employer’s legal responsibilities. Appellants avail

themselves of the benefits of operating their business in this jurisdiction, and along with

that benefit, comes the responsibility to proactively conform to the governing employment

law. See McFeeley v. Jackson St. Entm’t, LLC, 825 F.3d 235, 245 (4th Cir. 2016)

(describing that, if an employer’s mere assumption could constitute good faith, then no

employer would actively try to comply with employment standards); see also CSR, Ltd. v.

Taylor, 411 Md. 457, 464 (2009) (stating that an entity is subject to Maryland law when it

sufficiently takes advantage of the benefits and protections of Maryland law).

       Accordingly, we discern no error in the circuit court’s decision that there was no

bona fide dispute and that Appellants withheld Ms. Kelly’s earned wages without a good

faith basis for doing so. As the circuit court aptly noted, to decide otherwise would be

tantamount to encouraging an employer to “choose ignorance, and forever escape the

provisions of the statute designed to foster compliance.” We affirm the court’s grant of

partial summary judgment.

                                            V.

                         MR. D’ANTONIO AS EMPLOYER

       Appellants believe that the circuit court erred in deciding that Mr. D’Antonio was

Ms. Kelly’s employer. As a threshold matter, they argue that the circuit court only made

that determination after the Agreement, which purported to release Appellants from all

                                            27
liability relating to Ms. Kelly’s unpaid wages claims. Appellants claim the circuit court

never made an independent determination that Mr. D’Antonio could be liable under the

MWPCL. Further, they contend that the circuit court did not have a sufficient record to

find Mr. D’Antonio as Ms. Kelly’s employer under Maryland’s economic reality test.

       Ms. Kelly also claims that the issue is not ripe; her argument, however, is that the

denial of an employment relationship is an affirmative defense and is waived if not disputed

in the initial answer. Notwithstanding, Ms. Kelly further maintains that the circuit court’s

application of the economic reality test should be upheld on appeal.

                                 A. Affirmative Defense

       Ms. Kelly argues that Mr. D’Antonio is precluded from denying his status as Ms.

Kelly’s employer because such denial is an affirmative defense. Mr. D’Antonio filed a

general denial under Rule 2-323(d) and did not deny this employment relationship until the

Second Amended Answer. Therefore, Ms. Kelly argues, Mr. D’Antonio waived this

defense and it is not preserved on appeal. We disagree.

       Maryland Rule 2-323(a) states, in part: “Every defense of law or fact to a claim for

relief in a complaint, counterclaim, cross-claim, or third-party claim shall be asserted in an

answer, except as provided by Rule 2-322.” Section (g) enumerates 20 affirmative

defenses:

       [A] party shall set forth by separate defenses: (1) accord and satisfaction, (2)
       merger of a claim by arbitration into an award, (3) assumption of risk, (4)
       collateral estoppel as a defense to a claim, (5) contributory negligence, (6)
       duress, (7) estoppel, (8) fraud, (9) illegality, (10) laches, (11) payment, (12)
       release, (13) res judicata, (14) statute of frauds, (15) statute of limitations,
       (16) ultra vires, (17) usury, (18) waiver, (19) privilege, and (20) total or
       partial charitable immunity.

                                             28
       In addition, a party may include by separate defense any other matter
       constituting an avoidance or affirmative defense on legal or equitable
       grounds.

       In accordance with a plain reading of this Rule, the Court of Appeals has ruled that

this list of affirmative defenses is exhaustive. Ben Lewis Plumbing, Heating & Air

Conditioning, Inc. v. Liberty Mut. Ins. Co., 354 Md. 452, 463-65 (1999). In Lewis, Liberty

sued for payment on the balance due for premiums on an insurance policy. Id. at 453.

Lewis did not assert negligent misrepresentation in its Answer, but instead asserted it later

and succeeded on it at trial. Id. at 460-62. On appeal of the issue whether Lewis had to

plead negligent misrepresentation as an affirmative defense, the Court determined that

Section (g) of Rule 2-323 allows for—but does not require—a separate pleading for

defenses not specifically enumerated. Id. at 464-65. The Court noted that Section (g)’s

permissive language contradicts Section (a)’s requirements;8 however, because the breach

of contract claim was for money damages only, the Court found that Section (d) governed

the action.9 Id. at 466-67. That section allows for general denial pleas in certain actions if

the party is not asserting one of the defenses in Section (g). Id. The Court therefore

reasoned that, because negligent misrepresentation is not enumerated in Section (g), Lewis



       8
         Section (a) reads, in part, “(a) Content. A claim for relief is brought to issue by
filing an answer. Every defense of law or fact to a claim for relief in a complaint,
counterclaim, cross-claim, or third-party claim shall be asserted in an answer, except as
provided by Rule 2-322.” Md. Rule 2-323(a).
       9
        Section (d) states, “(d) General Denials in Specified Causes. When the action in
any count is for breach of contract, debt, or tort and the claim for relief is for money only,
a party may answer that count by a general denial of liability.” Md. Rule 2-323(d).
                                             29
had not waived that defense by failing to plead it in its Answer. Id. at 467.

       The same result is warranted here. Ms. Kelly’s first two claims are under the

MWHL and the MWPCL for failing to pay overtime wages calculated from her hourly rate

and pay periods. Courts have struggled to determine whether a MWPCL claim sounds in

tort or in contract. See Cunningham v. Feinberg, 441 Md. 310, 324-25 (2015) (explaining

that federal district courts, in trying to apply the correct choice of law doctrines, had

difficulty in determining the underlying nature of a MWPCL claim). As both breach of

contract and torts claims are included in the provisions of Section (d), we do not resolve

that issue here. Ms. Kelly’s third claim, quantum meruit, asserts a breach of contract

claim—that Appellants had a contractual obligation to pay her regular and overtime wages

and failed to do so. The only relief sought, absent a general catch-all provision, is for

money. Hence, as in Lewis, we are operating within the purview of Section (d). See Lewis,

354 Md. at 466.

       Applying Lewis, we hold that Mr. D’Antonio waived only those defenses

enumerated in Section (g) that he did not assert in his answer. Denial of an employer-

employee relationship is not one of the affirmative defenses enumerated in Section (g). See

Md. Rule 2-323(g).10 By including a general denial of liability, Mr. D’Antonio preserved


       10
           More fundamentally, affirmative defenses involve the concept of confession and
avoidance—whereby a defendant assumes that the allegations in the complaint entitle the
plaintiff to relief, but asserts a superseding legal basis to avoid liability, such as a discharge
in bankruptcy. See Armstrong v. Johnson Motor Lines, Inc., 12 Md. App. 492, 500-01
(1971) (in rejecting the argument that defendant’s claimed existence of a sudden
emergency was an affirmative defense, this Court instructed, “An affirmative defense is
one which directly or implicitly concedes the basic position of the opposing party, but
which asserts that notwithstanding that concession the opponent is not entitled to prevail
                                               30
all other defenses, including the ability to deny an employment relationship. He could

have—but was not required to—plead that defense separately.

                                 B. Economic Reality Test

       Appellants next contend that the circuit court erred in finding Mr. D’Antonio

personally liable for Ms. Kelly’s attorneys’ fees because it only found that he could be

liable after the parties settled. Appellants then challenge the circuit court’s factual findings

that supported its legal conclusion that Mr. D’Antonio was an “employer” under the

MWPCL.

       On appeal of a non-jury action, we review the trial court’s legal conclusions de novo

and its evidentiary findings for clear error. Md. Rule 8-131(c); Cunningham, 441 Md. at

322. The determination of whether a defendant qualifies as an employer presents a mixed

question of law and fact. Although the ultimate conclusion is a question of law on which

we grant the circuit court no deference, the analysis includes several factual determinations

on which we must defer to the circuit court’s findings unless clearly erroneous.

       LE § 3-507.2(b) states, “If . . . a court finds that an employer withheld the wage of

an employee in violation of this subtitle and not as the result of a bona fide dispute, the

court may award the employee an amount not exceeding 3 times the wage, and reasonable

counsel fees and other costs.” The question of whether a defendant is an ‘employer’ under

LE § 3-507.2(b) is, therefore, “a condition precedent to an action for treble damages,




because he is precluded for some other reason.”). Here, Mr. D’Antonio is not asserting
that he has some defense pursuant to which he may avoid liability even if Ms. Kelly is
otherwise entitled to prevail.
                                              31
attorney’s fees, and litigation costs under the statute, we must first consider whether the

[defendant] could be subjected to such liability.” Pinsky v. Pikesville Recreation Council,

214 Md. App. 550, 588 (2013). Thus, the court was correct in analyzing whether Mr.

D’Antonio was indeed an employer of Ms. Kelly before granting an award of attorneys’

fees.

        The MWPCL defines “employer” broadly to encompass “any person who employs

an individual in the State or a successor of the person.” See LE § 3-501(b); Campusano v.

Lusitano Const. LLC, 208 Md. App. 29, 38 (2012). While not defining employee, the

MWPCL does define “employ” as “to engage an individual to work,” which includes

“allowing an individual to work” and “instructing an individual to be present at a work

site.” LE § 3-101(c). Critical to the determination of whether an individual is an employer

is whether the individual has the right “to control and direct the employee in the

performance of the work and in the manner in which the work is to be done.” Auto. Trade

Ass’n v. Harold Folk Enters, Inc., 301 Md. 642, 660 (1984).

        In Campusano, we extended the economic reality test applied to employer

determinations under the MWHL to the employer determinations under the MWPCL

because of the similarities between the Acts’ definitions. 208 Md. App. at 37-39. That test

uses four factors to determine an individual’s level of “control” over an employee. 11 The

factors are “not to be applied mechanistically, and their general purpose must be


        11
          As in Newell v. Runnels, we do not apply another test that includes six factors and
is only applicable where “the alleged employer receives the fruits of the employees’ labor
in a borrowed servant context.” See 407 Md. 578, 653 n.39 (2009). There is no claim of
such employment in this case.
                                             32
understood as ultimately assigning responsibility under the law.” Id. at 40 (emphasis in

original). The determination of “control” thus considers “whether the alleged employer

(1) had the power to hire and fire the employees; (2) supervised and controlled employee

work schedules or conditions of employment; (3) determined the rate and method of

payment; and (4) maintained employment records.” Id. at 39-40 (quoting Newell v.

Runnels, 407 Md. 578, 651 (2009)) (additional citation omitted).

       In Campusano, four individuals claimed that a construction company, its owner, and

a supervisor violated the MWPCL and the Fair Labor Standards Act of 1938 (“FLSA”).

Id. at 32-35. After a bench trial, the court found the owner and company liable as

“employers” for unpaid wages but determined that the supervisor was not an “employer”.

Id. at 35. We considered the economic reality of the supervisor’s situation on appeal and

upheld the trial court’s determination.     Id. at 40-41.    The supervisor’s tasks—like

controlling work schedules and working conditions and maintaining work logs—were not

sufficient to garner personal liability, “particularly where he had no ownership control, or

investment in the LLC that was appellants’ formal employer.” Id. at 40.

       Mr. D’Antonio is correct that his position as sole owner of Pinnacle does not alone

subject him to personal liability under the MWPCL. His further argument that whether

“an individual corporate officer in fact exercised the powers which influenced the decision”

controls the determination of whether he is an employer, however, is misplaced. Other

indicators include the individual’s operational control and the individual’s ownership

interest. Id. (citing Baystate Alternative Staffing v. Herman, 163 F.3d 668, 678 (1st Cir.

1998)). Indeed, “‘it is the totality of the circumstances, and not any one factor, which

                                            33
determines whether a worker is the employee of a particular alleged employer.’” Id.

(quoting Baystate, 163 F.3d at 676).

       We discern no error in the circuit court’s application of the four-factor economic

reality test in this case, and uphold the court’s determination that Mr. D’Antonio is Ms.

Kelly’s employer. Starting with the first factor—that the individual has the power to hire

and to fire—the circuit court observed that Mr. D’Antonio stated in his answers to Ms.

Kelly’s interrogatories that he “is the only person at the Pinnacle Group, LLC with the

authority to ‘officially hire’ or ‘officially fire’ its employees.” We considered a nearly

identical finding in Campusano. See 208 Md. App. at 40-41 (“First, the trial court found

that [the owner], not [the supervisor] had the power to hire and fire employees[.]”). Mr.

D’Antonio’s argument that he has two full-time office employees who largely deal with

the “hiring and firing of companion care employees for Life Matters (i.e. Pinnacle)” is

unpersuasive. The first factor focuses on who has the capacity to hire or fire someone.

Here, Mr. D’Antonio admits to having two employees who essentially run LifeMatters,

ostensibly to point out that he did not actually exercise that power. That distinction is

inapplicable here.

       Moving on to the second factor—supervision and control of schedules and working

conditions—Mr. D’Antonio’s own admissions, again, support a finding against him. In his

interrogatory answers, he responded that he “‘has the final say regarding employees’ work

schedules;’” “‘supervised [Ms. Kelly]’ in his capacity as ‘Owner of the Company’;” and

“‘has final authority to oversee the daily operations’ of the business.” The circuit court

further noted that Mr. D’Antonio would personally call individuals if he needed someone

                                           34
to cover a shift. Again, Mr. D’Antonio’s reliance on having two employees “who are

responsible for bookkeeping, payroll, scheduling employees, and administering other

personnel related duties” does not preclude him from having overall authority and liability.

As in Campusano, where the supervisor controlled work schedules and working

conditions, Mr. D’Antonio’s delegation of such supervisory tasks is insufficient to shed his

legal liability. See id. at 40. We reiterate here that granting supervisory authority to others

does not absolve Appellant of the benefits and drawbacks of his position.

       Mr. D’Antonio does not raise any arguments to counter the circuit court’s finding

of the third and fourth factors—method and rate of payment, and the maintenance of

employment records—and we determine that these factors also support the conclusion that

he was Ms. Kelly’s employer. In regard to determining employees’ rate and method of

payment, Mr. D’Antonio stated in his deposition that he must approve a summary of each

employee’s hours “before each payroll process is finalized[.]” The circuit court found that

the evidence demonstrated that he has “total control” over the rate and method of payment;

he is “‘responsible for authorizing and directing compensation to all employees;’

[approves] ‘[a]ll salary and pay raises[;]’” and “‘is the only person with authority to

determine employees’ rates of pay, pay dates, etc.’” As for the final factor—maintenance

of employment records— Mr. D’Antonio responded in his answers to interrogatories that

he “‘has final authority to oversee the daily operations’” of the business. We agree with

the circuit court that this would include the authority to maintain employment records.

Given the strength of the findings on the first three factors, and that this factor also tends

to show that Mr. D’Antonio was Ms. Kelly’s employer, application of the economic reality

                                              35
test leads us to the inevitable conclusion that, based on “‘the totality of the circumstances,

and not any one factor,’” Ms. Kelly was the employee of Mr. D’Antonio. See Campusano,

208 Md. App. at 40 (citation omitted). Mr. D’Antonio is therefore jointly and severally

liable for any judgment against Appellants.

                                              VI.

                           AWARD OF ATTORNEYS’ FEES

                                    A. Decision to Award

       Appellants next assert that Ms. Kelly failed to establish that her attorneys’ fees were

necessary to satisfy her claims. As a result, they believe an award of such fees would act

only as a penalty and would contravene Ocean City, Md., Chamber of Commerce, Inc. v.

Barufaldi, 434 Md. 381, 398 (2013) (“Barufaldi III”), in which, they contend, the Court of

Appeals instructed courts that “the focus is not on whether the defendant is penalized by

the award, but whether the harm to the plaintiff is remedied.” Id. (emphasis in original).

       Ms. Kelly also relies on Barufaldi III. She does so for the proposition that the

MWPCL encourages employees to have competent counsel in what is likely a small claim.

Id. at 393. Further, Ms. Kelly asserts that the MWPCL authorizes a trial court to “exercise

[its] discretion liberally in favor of awarding a reasonable fee,” unless there is misconduct

sufficient to contravene the statutory purpose. Id. at 385.

       We review a trial court’s decision to award attorneys’ fees and costs for abuse of

discretion. Barufaldi I, 196 Md. App. at 35-36. A trial court abuses that discretion when

it disregards established principles or adopts a position that no reasonable person would

accept. Letke Sec. Contractors, Inc. v. U.S. Sur. Co., 191 Md. App. 462, 474 (2010).

                                              36
       “Maryland generally adheres to the common law, or American rule, that each party

to a case is responsible for the fees of its own attorneys, regardless of the outcome.” Friolo

v. Frankel, 403 Md. 443, 456 (2008) (“Friolo III”). An exception to this rule exists when

the legislature has included a fee-shifting provision that may obligate a party to pay the

opponent’s attorneys’ fees. Id. Maryland Rule 2-703(f) directs circuit courts to consider

twelve factors (“the Johnson factors”) when a law permits them to award attorneys’ fees:

       (A) the time and labor required;
       (B) the novelty and difficulty of the questions;
       (C) the skill required to perform the legal service properly;
       (D) whether acceptance of the case precluded other employment by the attorney;
       (E) the customary fee for similar legal services;
       (F) whether the fee is fixed or contingent;
       (G) any time limitations imposed by the client or the circumstances;
       (H) the amount involved and the results obtained;
       (I) the experience, reputation, and ability of the attorneys;
       (J) the undesirability of the case;
       (K) the nature and length of the professional relationship with the client; and
       (L) awards in similar cases.

Md. Rule 2-703(f)(2)-(3); see also Md. Rule 3-741(e)(2)(A) (directing the district court to

consider the same factors when determining an award of attorneys’ fees); Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974) (iterating these

factors). The Court of Appeals has approved the use of these factors in cases where the

lodestar method is generally appropriate.12 See Monmouth Meadows Homeowners Ass’n,

Inc. v. Hamilton, 416 Md. 325, 333-34 (2010); Committee Note to Maryland Rule 2-

703(f)(3).


       12
          The lodestar method, adopted from the federal court system, calculates attorneys’
fees as the product of reasonable hours times a reasonable rate. Friolo I, 373 Md. at 519,
529.
                                             37
       The MWPCL’s primary aim is to provide “a vehicle for employees to collect, and

an incentive for employers to pay, back wages.” Medex v. McCabe, 372 Md. 28, 39 (2002).

To effectuate that purpose, the legislature included a fee-shifting provision so private

attorneys would have an incentive to represent parties with small claims. Barufaldi III,

434 Md. at 392. In MWPCL cases, the Court of Appeals has approved the lodestar method,

considered in light of the Johnson factors, as the presumptively appropriate method for

determining whether to award attorneys’ fees. Friolo v. Frankel, 373 Md. 501, 529 (2003)

(“Friolo I”). Courts should liberally exercise their discretion in favor of an award “unless

the circumstances of the particular case indicate some good reason why a fee award is

inappropriate in that case.” Id. at 518.

       Here, the circuit court conducted a full examination of the relevant factors in its

lodestar analysis, finding that this case required a great deal of work, research, and writing

in a range of courts in our judicial system and that the issue of a bona fide dispute was a

“novel and difficult question” of first impression requiring significant research and

discovery. The court then considered the adroitness of Ms. Kelly’s attorneys, noting their

success in their arguments and overall victory for their client, and that as attorneys who

work for The Public Justice Center and the Maryland Legal Aid Bureau, they have limited

resources and, in pursuing this extensive litigation, they were forced to deny representation

to others.

       The court, in its analysis, then compared Ms. Kelly’s alleged fees to customary rates

for attorneys on our Lower Eastern Shore, agreeing with Appellants to adopt the rate for

that region as opposed to Ms. Kelly’s request based on statewide customary rates, and

                                             38
found the fact that such fees were expected to be paid by a fee petition had only neutral

effect. It subsequently performed an extensive look at the amount in controversy and

results obtained, concluding that it “weigh[ed] most heavily in favor of” Ms. Kelly. The

court also noted that as Ms. Kelly’s attorneys “have extensive experience, are highly

reputable in the legal community and have tremendous legal ability[,]” that factor also

favored Ms. Kelly. Likewise, in support of Ms. Kelly, the court determined that many

attorneys would consider this an undesirable case, especially as, at the time of filing, the

MWPCL allegedly did not contain an action for unpaid overtime wages. Finally, because

Ms. Kelly had failed to provide any evidence of awards from similar cases on the Lower

Eastern Shore, the last factor disfavored Ms. Kelly.

       Given the circuit court’s in-depth application of the twelve Johnson factors in its

lodestar analysis and in light of the MWPCL’s purpose to incentivize attorneys, we cannot

hold that it abused its discretion in awarding attorneys’ fees to Ms. Kelly. In our view, the

circuit court considered the relevant factors as required, weighed them appropriately, and

made a decision. We do not believe the result is such that no reasonable person would be

able to adopt this view, and therefore, we will not disturb the circuit court’s finding that

attorneys’ fees were warranted.

                            B. Calculation of Attorneys’ Fees

       In her cross-appeal, Ms. Kelly challenges the circuit court’s determination of the

amount of attorneys’ fees it awarded. She contends that the court incorrectly applied a

“proportionality” analysis based on the size of the damages award rather than a “degree of

success” analysis. Ms. Kelly explains that the court should have applied the Johnson

                                             39
factors when determining the award amount. She also argues that the court impermissibly

created and applied a requirement to notify opposing counsel of fee rates. As a result, Ms.

Kelly claims that the circuit court abused its discretion by arbitrarily failing to award fees

for over 400 hours of work out of the 598.7 sought and did not address the issue of costs,

which were $2,851.40.

       Appellants respond that the court did not abuse its discretion by denying Ms. Kelly’s

request for attorneys’ fees and costs under the MWHL. They continue that the circuit court

“took care in applying the lodestar methodology[,]” rejecting Ms. Kelly’s requested fees

because it would constitute a windfall and because Ms. Kelly’s attorneys did not adequately

disclose the amount of work being done on the case.

       In addition to their discretion in deciding whether to award attorneys’ fees, trial

courts have discretion in determining how much to award in attorneys’ fees for an MWPCL

claim. Frankel v. Friolo, 170 Md. App. 441, 448 (2006) (“Friolo II”). That discretion “is

to be exercised liberally in favor of allowing a fee” because the “provisions for counsel

fees in [LE § 3-427(d) and LE § 3-507.1(b)]13 are remedial in nature[.]” Friolo I, 373 Md.

at 512, 517. In conformance with the predominant rule throughout the country, the Friolo

I Court ruled that “the lodestar approach, with its adjustments, is the presumptively

appropriate methodology to be used under the [MWPCL].” Friolo I, 373 Md. at 529. The



       13
           In 1993, after the legislature’s amendments, the Governor signed House Bill
1006, which permitted direct action by an employee against an employer for unpaid wages
under the MWPCL. 1993 Md. Laws, ch. 578; see also Friolo I, 373 Md. at 516-17. What
was formerly LE § 3-507.1 became LE § 3-507.2 in 2010. 2010 Md. Laws ch. 151 § 1.

                                             40
Court further noted that “the adjustments, up or down, may well produce a result that, in

the end, has little relationship to the actual time spent on the case” and that adjustments14

are “largely case-specific[.]” Id. at 529. The Court later observed that, when, apart from

money, “the plaintiff achieves other form of significant relief—or even voluntary behavior

modification on the part of the defendant as a result of the lawsuit—the court must look

beyond just the correlation between time spent on the case as a whole and any monetary

relief.” Friolo v. Frankel, 438 Md. 304, 322-23 (“Friolo IV”).

       Given the need for specificity, “it is necessarily incumbent upon the trial judge to

give a clear explanation of the factors he or she employed in arriving at the end result.”

Friolo II, 170 Md. App. at 449 (citing Friolo I, 373 Md. at 505; emphasis in Friolo II).

Therefore, a trial court must clearly articulate the factors and reasoning used to calculate

the overall figure so that an appellate court can adequately discern the soundness of the

trial court’s conclusion. Id. at 450-51 (citing Friolo I, 373 Md. at 529). When the trial

court’s decision “‘does not support a conclusion that [it] actually used that approach, there

would be an error of law.’” Id. at 448 (quoting Friolo I, 373 Md. at 512; emphasis in Friolo

II). Upon finding an error of law, we will remand for further proceedings to detail the

calculation of attorneys’ fees. Friolo I, 373 Md. at 512.



       14
           The Court instructed that “[i]n focusing on the lodestar approach, or indeed any
other, we must be mindful of Rule 1.5 of the Maryland Rules of Professional Conduct,
which also requires that a lawyer’s fee be reasonable and which sets out factors to be
considered in determining the reasonableness of a fee. Most of them are identical or similar
to the factors enumerated in Johnson v. Georgia Highway Express, supra, 488 F.2d 714,
which the Hensley [v. Eckerhart, 461 U.S. 424 (1983)] Court indicated were relevant even
in a lodestar analysis.” Friolo I, 373 Md. at 527.
                                             41
       The culmination of the lengthy Friolo litigation—“the judicial equivalent of the

perfect storm”—guides our review. Friolo IV, 438 Md. at 319. At the outset, the issue

before the Court of Appeals in Friolo I was whether, after entering judgment for the

employee on her MWHL and MWPCL claims, the lower court was required to use the

lodestar approach in calculating “reasonable counsel fees[.]” Friolo I, 373 Md. at 505

(quoting LE § 3-427(d)(1), § 3-507.1(b)). The Court of Appeals held that the trial court

did not give a clear explanation of the factors that it “employed in arriving at the end

result[,]” and following detailed instructions on how to employ the lodestar factors and any

applicable adjustments, the Court remanded the case for “a further proceeding and a better

explanation.” Id. at 505, 529-530. Unfortunately, remand did not quell the storm. After

several appeals, remands, and a reconsideration on exceptions, the trial court ultimately

awarded $5,000 out of nearly $400,000 claimed in attorneys’ fees—and that $5,000 award

did not include appellate fees. Friolo IV, 438 Md. at 310-17. Although the Court of

Appeals in Friolo IV held that the circuit court abused its discretion in failing to award any

attorneys’ fees for appellate work, it articulated several reasons for upholding the amount

of attorneys’ fees the trial court awarded for trial and immediate post-trial work:

       1) [Trial court]’s conclusion that the $6,841 part of the $11,778 judgment for
       non-payment of bonuses was not subject to fee-shifting was correct, and,
       although that does not necessarily require a 58 percent pro rata reduction in
       the fee request, the pro rata reduction does not constitute an abuse of
       discretion. The claim for bonuses was not allied to the $4,937 claim for
       overtime, which was under a different statute and rested on different
       evidence.

       (2) [Trial court]’s use of the hourly rates provided for in the retainer
       agreement between the parties, rather than the hourly rates stipulated by the
       parties, was not an abuse of discretion. It is for the court to determine what

                                             42
       hourly rates are reasonable, and, although [it] could have accepted the rates
       agreed to by the parties, [it] was not required to do so.

       (3) [Trial court]’s determination as to the reasonable number of hours
       necessary to complete the trial and immediate post-trial stage does not
       amount to an abuse of his discretion. [It] explained in great detail why [it]
       believed various blocks of hours spent on various tasks were unnecessary or
       excessive. Accordingly, [its] allowance of $5,000 for trial and immediate
       post-trial work was not an abuse of discretion. It is consistent with the $4,711
       awarded . . . in the first go-round, which we noted was not unreasonable in
       amount.

       (4) [Trial court]’s direction that the master’s fees be split equally between
       the parties was not an abuse of discretion.

       (5) [Trial court]’s allowance of nothing for any of the appellate work does
       amount to an abuse of discretion, for the following reasons:

              (a) With respect to the first appeal, [employee] did, in fact,
              prevail. [Counsel] convinced this Court that the modified
              lodestar approach was the proper one to apply and that [trial
              court] apparently failed to apply that approach. The judgment
              as to fees was vacated and the case was remanded for the trial
              court to apply the proper test, with costs of the appeal to be
              paid by [employer]. Although [employer] asserts that
              [employee]’s real objective was to get an increase in the fees
              and not really to establish a new principle of law, the facts are
              that (i) through [counsel]’s efforts an important precedent was
              set, and (ii) on remand, he was awarded a fee of $65,348—
              considerably more than the $4,711 he had been awarded
              initially. The problem was that it was unclear whether that fee
              included any appellate time.

Id. at 327-28 (footnote omitted).

       Returning to the case on appeal, the circuit court explained, in great detail, several

reasons why it determined that Ms. Kelly’s request for $146,987.66 in attorneys’ fees was

not reasonable. The circuit court looked at Ms. Kelly’s success, including her “relatively

modest” award and that the Appellants’ course of conduct changed early in the litigation,


                                             43
deciding that a lesser amount would thus provide a reasonable deterrent to future conduct.

It also looked at the lack of disclosure for fee rates for nine of the eleven attorneys who

worked on Ms. Kelly’s case until late in the litigation and chose to award the higher rate

of the two initially disclosed. As in Friolo IV, this is within the trial court’s purview

because “it is for the court to determine what hourly rates are reasonable,” 438 Md. at 327,

and we will not disturb its decision.

       In contrast with the Court of Appeals’ review in Friolo IV, however, we cannot find

that the circuit court “explained in great detail” its findings on why certain “blocks of hours

. . . were unnecessary or excessive.” See id. Here, the circuit court only indicated the 197

hours for which it would be awarding fees, but it did not address why it did not award fees

for the roughly 400 other hours for which Ms. Kelly sought compensation. Although, as

stated supra, the court did explain that it was not awarding attorneys’ fees for the MWHL

claim and the district court action, it is not clear from the record how many hours were

subtracted from the approximately 400 remaining hours in the fee petition for this. The

court also did not explain why other blocks of time were excluded: for example, why it did

not award attorneys’ fees for the significant amount of time incurred preparing for and

taking depositions. As Ms. Kelly points out, it was through this discovery that she was

able to establish that Mr. D’Antonio “honestly never looked into” his obligation to pay

overtime. Although we review for abuse of discretion, the trial court must explain its

reasoning for its determinations so that we can ascertain the validity of its decision on

review. See 438 Md. at 327-28. We hold that the circuit court abused its discretion only

insofar as it did not articulate the reasoning behind why it chose to not award attorneys’

                                              44
fees for approximately 400 hours. See Friolo IV, 438 Md. at 327 (noting that the trial court

properly “explained in great detail why he believed various blocks of hours spent on

various tasks were unnecessary or excessive.”).



                            JUDGMENTS OF THE CIRCUIT COURT FOR
                            WICOMICO COUNTY AFFIRMED, EXCEPT WITH
                            RESPECT TO THE AMOUNT OF ATTORNEYS’ FEES
                            AWARD; CASE REMANDED FOR FURTHER
                            PROCEEDINGS IN CONFORMANCE WITH THIS
                            OPINION. COSTS TO BE PAID BY APPELLANTS.




                                            45